17044Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claims are allowable except for the double patenting rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,602,519 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are generic to species or sub-genus claimed in the patent, i.e., the entire scope of the claims of the application falls within the scope of corresponding claims of the patent. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus, Manual of Patent Examining Procedure 804 11 B 1.
The examiner notes that “wireless device” corresponds to User Equipment (UE) and that “network node” corresponds to gNB, see Page 20 Last Paragraph and Page 21 Second Paragraph of the instant application
Regarding Claim 43, “resources allocated” is a generic term that includes “resource blocks”
Since Claims 45-49 are dependent on independent Claim 43 while Claims 3-7 of U.S. Patent No. 10,602,519 B2 depend on other dependent claims, the scope of Claims 45-49 is broader than the scopes of Claims 3-7 of U.S. Patent No. 10,602,519 B2 and therefore Claims 45-49 are anticipated by Claims 3-7 of U.S. Patent No. 10,602,519 B2
The differences between the claims of the instant application and U.S. Patent No. 10,602,519 B2 are in boldface

Application 17/044,969
U.S. Patent No. 10,602,519 B2
Claim 43     A method performed by a wireless device for determining a target bandwidth part (BWP) resource allocation type for switching between an active BWP and the target BWP, the target BWP resource allocation type indicating whether the information bits of a resource allocation field in a downlink control information correspond to one of:
a bitmap corresponding at least one resource block group; and 
an integer value corresponding to a starting position and a length of the allocation;
the method comprising:
receiving a resource allocation field in a downlink control information in the active BWP, the resource allocation field including information bits for allocating at least one resource block for the target BWP; 
determining the resource allocation type based on a relationship between the resources allocated for the target BWP and resources allocated for the active BWP
Claim 1     A method performed by a user equipment, UE, for switching between an active bandwidth part, BWP, and a target BWP, each of the respective BWPs comprising at least one resource block for use by the UE, the method comprising: 
receiving a resource allocation field in a downlink control information in the active BWP, the resource allocation field comprising information bits for allocating the at least one resource block in the target BWP; 
interpreting the resource allocation information bits based on a target BWP resource allocation type, the target BWP resource allocation type being determined in dependence of a relationship between the at least one resource block for the target BWP and at least one resource block of the active BWP, the relationship corresponding to a difference in a number of information bits in the resource allocation field of the downlink control information in the active BWP compared to a number of information bits in a resource allocation field for the target BWP, the target BWP resource allocation type indicating whether the information bits comprise one of: 
a bitmap corresponding to at least one resource block group; and 
an integer value corresponding to a starting position and a length of the allocation; and 
switching to the target BWP for one of a transmission and reception on the allocated target BWP resource blocks
Claim 44     The method of Claim 43, wherein the relationship corresponds to a difference in a number of information bits in the resource allocation field of the downlink control information in the active BWP compared to a number of information bits in a resource allocation field for the target BWP
Claim 1     the relationship corresponding to a difference in a number of information bits in the resource allocation field of the downlink control information in the active BWP compared to a number of information bits in a resource allocation field for the target BWP
Claim 45     The method of Claim 43, wherein: 
the wireless device is configured for dynamic switching between resource allocation types for the target BWP; and 
the target BWP resource allocation type being preconfigured to a value according to the relationship
Claim 3     The method according to claim 2, wherein the UE is configured for dynamic switching between resource allocation types for the target BWP and the target BWP resource allocation type is preconfigured to a value according to the relationship
Claim 46     The method of Claim 43, wherein: 
the wireless device is configured for dynamic switching between resource allocation types for the target BWP; and 
the target BWP resource allocation type being indicated by a resource allocation type subfield of the resource allocation field in a downlink control information in the target BWP
Claim 4     The method of claim 3, wherein when the UE is configured for dynamic switching between resource allocation types for the target BWP, the target BWP resource allocation type is indicated by a resource allocation type subfield of the resource allocation field in a downlink control information in the target BWP
Claim 47     The method of Claim 43, further comprising: 
interpreting the bits of the resource allocation field when the resource allocation field is one of truncated and padded
Claim 5     The method of claim 4, further comprising interpreting the bits of the resource allocation field when the resource allocation field is one of truncated and padded
Claim 48     The method of Claim 43, wherein: 
the target BWP is configured for a greater number of resource blocks than the number configured for the active BWP;
the number of information bits available in the resource allocation field of the downlink control information in the active BWP being less than a number of information bits available in a resource allocation field in the target BWP; and
the bits of the resource allocation field being padded
Claim 6     The method of claim 3, wherein the target BWP is configured for a greater number of resource blocks than the number configured for the active BWP and the number of information bits available in the resource allocation field of the downlink control information in the active BWP is less than a number of information bits available in a resource allocation field in the target BWP and the bits of the resource allocation field are padded
Claim 49     The method of Claim 43, wherein:
the target BWP being used to allocate a smaller number of resource blocks than allocated for the active BWP;
the number of information bits in the resource allocation field of the downlink control information in the active BWP being greater than a number of information bits in a resource allocation field in the target BWP; and
the remaining bits of the resource allocation field being truncated


Claim 7     The method of claim 3, wherein the target BWP is used to allocate a smaller number of resource blocks than allocated for the active BWP, and the number of information bits in the resource allocation field of the downlink control information in the active BWP is greater than the number of information bits in the resource allocation field in the target BWP and the remaining bits of the resource allocation field are truncated


Claims 50-53 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 6, 7 and 15 of U.S. Patent No. 10,602,519 B2 in view of what would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed.
The examiner notes that “wireless device” corresponds to User Equipment (UE) and that “network node” corresponds to gNB, see Page 20 Last Paragraph and Page 21 Second Paragraph of the instant application
Regarding Claim 50, Claim 15 of U.S. Patent No. 10,602,519 B2 discloses 
indicating a target bandwidth part (BWP) resource allocation type (“the target BWP resource allocation type indicating” the target resource allocation type itself must indicated before it in turn indicate information about the resource allocation field) for switching between an active BWP and the target BWP (“for switching between an active bandwidth part, BWP, and a target BWP”), the target BWP resource allocation type indicating whether information bits of a resource allocation field in a downlink control information correspond to one of:
a bitmap corresponding to at least one resource block group; and 
an integer value corresponding to a starting position and a length of the allocation (“the target BWP resource allocation type indicating whether the information bits comprise one of: a bitmap corresponding to at least one resource block group; and an integer value corresponding to a starting position and a length of the allocation”); 
determining a target BWP resource allocation type based on a relationship between resources allocated for the target BWP and resources allocated for the active BWP (“determine a target resource allocation type in dependence of a relationship between the at least one resource block for the target BWP and at least one resource block of the active BWP” where “at least one resource block” is a type of “allocated resource”); and 
indicating to a wireless device a resource allocation in a field of a downlink control channel information in the active BWP, the allocation field including information bits configured according to the target BWP resource allocation type (“for use by a User Equipment, UE…indicate…in a resource allocation field of a downlink control channel information in the active BWP, the allocation field comprising the information bits configured according to the target resource allocation type”)
The examiner notes that it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to derive a method performed by an apparatus from a disclosure teaching the same apparatus configured to perform that same method, therefore:
	a method performed by a network node for indicating a target bandwidth part (BWP) resource allocation type for switching between an active BWP and the target BWP, the target BWP resource allocation type indicating whether information bits of a resource allocation field in a downlink control information correspond to one of: a bitmap corresponding to at least one resource block group; and an integer value corresponding to a starting position and a length of the allocation; the method comprising: determining a target BWP resource allocation type based on a relationship between resources allocated for the target BWP and resources allocated for the active BWP; and indicating to a wireless device a resource allocation in a field of a downlink control channel information in the active BWP, the allocation field including information bits configured according to the target BWP resource allocation type would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed.
Regarding Claim 51, Claim 15 of U.S. Patent No. 10,602,519 B2 discloses the relationship corresponds to a difference in a number of information bits in the resource allocation field of the downlink control information in the active BWP compared to a number of information bits in a resource allocation field for the target BWP (“the relationship corresponding to a difference in a number of information bits in a resource allocation field of a downlink control information in the active BWP compared to a number of information bits in a resource allocation field for the target BWP”)
Regarding Claim 52, Claim 3 of U.S. Patent No. 10,602,519 B2 discloses the wireless device is configured for dynamic switching between resource allocation types for the target BWP, the target BWP resource allocation type being preconfigured to a value according to the relationship (“the UE is configured for dynamic switching between resource allocation types for the target BWP and the target BWP resource allocation type is preconfigured to a value according to the relationship”)
and Claim 4 of U.S. Patent No. 10,602,519 B2 discloses the wireless device is configured for dynamic switching between resource allocation types for the target BWP, the target BWP resource allocation type being indicated by a resource allocation type subfield of the resource allocation field in a downlink control information in the target BWP (“the UE is configured for dynamic switching between resource allocation types for the target BWP, the target BWP resource allocation type is indicated by a resource allocation type subfield of the resource allocation field in a downlink control information in the target BWP”)
Regarding Claim 53, Claim 6 of U.S. Patent No. 10,602,519 B2 discloses the target BWP is configured for a greater number of resource blocks than the number configured for the active BWP, the number of information bits available in the resource allocation field of the downlink control information in the active BWP being less than a number of information bits available in a resource allocation field in the target BWP, the bits of the resource allocation field being padded (“the target BWP is configured for a greater number of resource blocks than the number configured for the active BWP and the number of information bits available in the resource allocation field of the downlink control information in the active BWP is less than a number of information bits available in a resource allocation field in the target BWP and the bits of the resource allocation field are padded”)
and Claim 7 of U.S. Patent No. 10,602,519 B2 discloses the target BWP is used to allocate a smaller number of resource blocks than allocated for the active BWP, the number of information bits in the resource allocation field of the downlink control information in the active BWP being greater than a number of information bits in a resource allocation field in the target BWP, the remaining bits of the resource allocation field being truncated (“the target BWP is used to allocate a smaller number of resource blocks than allocated for the active BWP, and the number of information bits in the resource allocation field of the downlink control information in the active BWP is greater than the number of information bits in the resource allocation field in the target BWP and the remaining bits of the resource allocation field are truncated”)
Claims 54-64 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 15, 18 and 20 of U.S. Patent No. 10,602,519 B2 in view of Kazmi et. al (US 2014/0078973 A1).
The examiner notes that “wireless device” corresponds to User Equipment (UE) and that “network node” corresponds to gNB, see Page 20 Last Paragraph and Page 21 Second Paragraph of the instant application
Regarding Claim 54, Claim 18 of U.S. Patent No. 10,602,519 B2 discloses a wireless device (“A user equipment, UE”) for determining a target bandwidth part (BWP) resource allocation type (“interpret the resource allocation information bits based on a target BWP resource allocation type” the wireless device must determine a resource allocation type before it can use it to interpret resource allocation) for switching between an active BWP and the target BWP (“for switching between an active bandwidth part, BWP, and a target BWP”), the target BWP resource allocation type indicating whether the information bits of a resource allocation field in a downlink control information correspond to one of:
a bitmap corresponding to at least one resource block group; and 
an integer value corresponding to a starting position and a length of the allocation (“the target BWP resource allocation type indicating whether the information bits comprise one of: a bitmap corresponding to at least one resource block group; and an integer value corresponding to a starting position and a length of the allocation”);
receive a resource allocation field in a downlink control information in the active BWP, the resource allocation field including information bits for allocating one or more resource blocks for the target BWP (“receive a resource allocation field in a downlink control information in the active BWP, the resource allocation field comprising information bits for allocating the at least one resource block in the target BWP”); 
determine the resource allocation type based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP (“the target BWP resource allocation type being determined in dependence of a relationship between the at least one resource block for the target BWP and at least one resource block of the active BWP” where the “at least one resource block” is one type of an allocated resource)
Kazmi discloses something U.S. Patent No. 10,602,519 B2 does not explicitly disclose: wireless device comprising processing circuitry (Para 310 “As shown in FIG. 9, the example wireless device 900 includes processing circuitry 920”)
Therefore, it would have been obvious before the claimed invention was effectively filed to construct a wireless device for determining a target bandwidth part (BWP) resource allocation type for switching between an active BWP and the target BWP, the target BWP resource allocation type indicating whether the information bits of a resource allocation field in a downlink control information correspond to one of: a bitmap corresponding to at least one resource block group; and an integer value corresponding to a starting position and a length of the allocation; the wireless device comprising processing circuitry configured to: receive a resource allocation field in a downlink control information in the active BWP, the resource allocation field including information bits for allocating one or more resource blocks for the target BWP; determine the resource allocation type based on a relationship between the resources allocated for the target BWP and the resources allocated for the active BWP.  The motivation would have been to implement a wireless device using the well-known, general-purpose wireless device of Kazmi (Para 310)
Regarding Claim 55, Claim 18 of U.S. Patent No. 10,602,519 B2 discloses the relationship corresponds to a difference in a number of information bits in the resource allocation field of the downlink control information in the active BWP compared to a number of information bits in a resource allocation field for the target BWP (“the relationship corresponding to a difference in a number of information bits in the resource allocation field of the downlink control information in the active BWP compared to a number of information bits in a resource allocation field for the target BWP”)
Regarding Claim 56, Claim 20 of U.S. Patent No. 10,602,519 B2 discloses the wireless device is configured for dynamic switching between resource allocation types for the target BWP; and the target BWP resource allocation type being preconfigured to a value according to the relationship
Regarding Claim 57, Claim 4 of U.S. Patent No. 10,602,519 B2 discloses the wireless device is configured for dynamic switching between resource allocation types for the target BWP; and the target BWP resource allocation type being indicated by a resource allocation type subfield of the resource allocation field in a downlink control information in the target BWP
Regarding Claim 58, Claim 5 of U.S. Patent No. 10,602,519 B2 discloses interpret the bits of the resource allocation field when the resource allocation field is one of truncated and padded
Regarding Claim 59, Claim 6 of U.S. Patent No. 10,602,519 B2 discloses the target BWP is configured for a greater number of resource blocks than the number configured for the active BWP; the number of information bits available in the resource allocation field of the downlink control information in the active BWP being less than a number of information bits available in a resource allocation field in the target BWP; and the bits of the resource allocation field being padded
Regarding Claim 60, Claim 7 of U.S. Patent No. 10,602,519 B2 discloses the target BWP being used to allocate a smaller number of resource blocks than allocated for the active BWP; the number of information bits in the resource allocation field of the downlink control information in the active BWP being greater than a number of information bits in a resource allocation field in the target BWP; and the remaining bits of the resource allocation field being truncated
Regarding Claim 61, Claim 15 of U.S. Patent No. 10,602,519 B2 discloses a network node (“A gNB”) for indicating a target bandwidth part (BWP) resource allocation type (“the allocation field comprising the information bits configured according to the target resource allocation type” the resource allocation type must be indicated to a wireless device before it can use it to determine the allocation field according to the resource allocation type) for switching between an active BWP and the target BWP (“for switching between an active bandwidth part, BWP, and a target BWP”), the target BWP resource allocation type indicating whether information bits of a resource allocation field in a downlink control information correspond to one of:
a bitmap corresponding to at least one resource block group; and an integer value corresponding to a starting position and a length of allocation (“the target BWP resource allocation type indicating whether the information bits comprise one of: a bitmap corresponding to at least one resource block group; and an integer value corresponding to a starting position and a length of the allocation”);
determine a target BWP resource allocation type based on a relationship between resources allocated for the target BWP and the resources allocated for the active BWP (“determine a target resource allocation type in dependence of a relationship between the at least one resource block for the target BWP and at least one resource block of the active BWP” where “at least one resource block” is a type of allocated resource); and
indicate to a wireless device a resource allocation in a field of a downlink control channel information in the active BWP, the allocation field including information bits configured according to the target BWP resource allocation type (“indicate the selected at least one resource block…in a resource allocation field of a downlink control channel information in the active BWP, the allocation field comprising the information bits configured according to the target resource allocation type”)
Kazmi discloses something U.S. Patent No. 10,602,519 B2 does not explicitly disclose: wireless device comprising processing circuitry (Para 311 “As shown in FIG. 8, the example network node 800 includes processing circuitry 820”)
Therefore, it would have been obvious before the claimed invention was effectively filed to construct a network node for indicating a target bandwidth part (BWP) resource allocation type for switching between an active BWP and the target BWP, the target BWP resource allocation type indicating whether information bits of a resource allocation field in a downlink control information correspond to one of: a bitmap corresponding to at least one resource block group; and an integer value corresponding to a starting position and a length of allocation; the network node comprising processing circuitry configured to: determine a target BWP resource allocation type based on a relationship between resources allocated for the target BWP and the resources allocated for the active BWP; and indicate to a wireless device a resource allocation in a field of a downlink control channel information in the active BWP, the allocation field including information bits configured according to the target BWP resource allocation type.  The motivation would have been to implement a wireless device using the well-known, general-purpose network node of Kazmi (Para 311)
Regarding Claim 62, Claim 15 of U.S. Patent No. 10,602,519 B2 discloses the relationship corresponds to a difference in a number of information bits in the resource allocation field of the downlink control information in the active BWP compared to a number of information bits in a resource allocation field for the target BWP (“the relationship corresponding to a difference in a number of information bits in a resource allocation field of a downlink control information in the active BWP compared to a number of information bits in a resource allocation field for the target BWP”)
Regarding Claim 63, Claim 3 of U.S. Patent No. 10,602,519 B2 discloses the wireless device is configured for dynamic switching between resource allocation types for the target BWP, the target BWP resource allocation type being preconfigured to a value according to the relationship (“the UE is configured for dynamic switching between resource allocation types for the target BWP and the target BWP resource allocation type is preconfigured to a value according to the relationship”)
and Claim 4 of U.S. Patent No. 10,602,519 B2 discloses the wireless device is configured for dynamic switching between resource allocation types for the target BWP, the target BWP resource allocation type being indicated by a resource allocation type subfield of the resource allocation field in a downlink control information in the target BWP (“the UE is configured for dynamic switching between resource allocation types for the target BWP, the target BWP resource allocation type is indicated by a resource allocation type subfield of the resource allocation field in a downlink control information in the target BWP”)
Regarding Claim 64, Claim 6 of U.S. Patent No. 10,602,519 B2 discloses the target BWP is configured for a greater number of resource blocks than the number configured for the active BWP, the number of information bits available in the resource allocation field of the downlink control information in the active BWP being less than a number of information bits available in a resource allocation field in the target BWP, the bits of the resource allocation field being padded (“the target BWP is configured for a greater number of resource blocks than the number configured for the active BWP and the number of information bits available in the resource allocation field of the downlink control information in the active BWP is less than a number of information bits available in a resource allocation field in the target BWP and the bits of the resource allocation field are padded”)
and Claim 7 of U.S. Patent No. 10,602,519 B2 discloses the target BWP is used to allocate a smaller number of resource blocks than allocated for the active BWP, the number of information bits in the resource allocation field of the downlink control information in the active BWP being greater than a number of information bits in a resource allocation field in the target BWP, the remaining bits of the resource allocation field being truncated (“the target BWP is used to allocate a smaller number of resource blocks than allocated for the active BWP, and the number of information bits in the resource allocation field of the downlink control information in the active BWP is greater than the number of information bits in the resource allocation field in the target BWP and the remaining bits of the resource allocation field are truncated”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463